          Case 4:20-cr-00292-JM Document 80 Filed 02/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA
                                                                               PLAINTIFF

v.                                 No. 4:20-cr-00292-JM-07

KEITH PATTERSON                                                              DEFENDANT


                                          ORDER

       The United States has filed a motion to dismiss the Indictment against Defendant Keith

Patterson. (Doc. No. 79) The motion is GRANTED. The Indictment against Keith Patterson is

hereby dismissed.

       IT IS SO ORDERED this 5th day of February, 2021.




                                          JAMES M. MOODY JR.
                                          UNITED STATES DISTRICT JUDGE
